Citation Nr: 1735714	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  13-20 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a lower respiratory disorder, to include restrictive lung disease and residuals of pneumothorax.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for a skin disorder of the scalp, to include folliculitis and psoriasis.

4.  Entitlement to service connection for pes planus.

5.  Entitlement to service connection for athlete's foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The appellant had active duty for training from August 1983 to February 1984, with four months and 26 days of prior inactive service and subsequent service in Army Reserve. 

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The appellant's claims file is currently under the jurisdiction of the VA RO in Los Angeles, California.

In February 2017, the appellant testified at a videoconference hearing held before the undersigned Veterans Law Judge, and a transcript of that hearing has been associated with the record.

At the hearing, the undersigned Veterans Law Judge granted a 60-day extension for the appellant to submit additional evidence.  Hearing transcript, pages 20-21.  At the end of the 60-day period in April 2017, the appellant requested another 30-day extension to submit additional evidence.  Although the Board had not determined whether the 30-day extension should be granted, the 30-day period has passed and the appellant has submitted the additional evidence that he stated he needed more time to obtain.  Therefore, a further extension is unnecessary.  38 C.F.R. § 20.709 (2016).

In May 2017, the appellant submitted additional evidence pertaining to the claim of entitlement to service connection for a lower respiratory disorder, to include evidence of a diagnosis of restrictive lung disease.  Pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), the lower respiratory issue on appeal includes not only pneumothorax but also restrictive lung disease.  Similarly, in a November 2010 statement, a private doctor made a diagnosis of psoriasis/folliculitis of the scalp.  The scalp disorder on appeal includes not only folliculitis but also psoriasis.  In light of the above, the issues are as stated on the first page of this remand.

The appellant submitted additional evidence in May 2017 without a waiver.  For all substantive appeals received on or after February 2, 2013, any evidence submitted to the Board shall be subject to initial review by the Board unless the claimant or the claimant's representative requests in writing that the agency of original jurisdiction initially review such evidence.  Section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law 112-154 (amending 38 U.S.C. § 7105 by adding new paragraph (e)).  As his substantive appeal was filed in June 2013, a waiver is unnecessary.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The service treatment records reflect evidence of an upper respiratory infection, a skin infection of the scalp, pes planus, and athlete's foot.  The appellant failed to report for VA examinations scheduled in 2012 that pertained to all issues on appeal.  The appellant testified that he was never informed of the examinations scheduled in 2012 and that he had moved from Alabama to California the year before he was scheduled for examinations in Alabama.  Hearing transcript, page 14.  In light of the appellant's explanation for his failure to report, he should be scheduled again for VA examinations addressing all five issues on appeal.  

The AOJ has only verified the appellant's service from August 1983 to February 1984.  The appellant asserts that he was on active duty for training in March 1985 (when he was first treated for a scalp infection) and from February 1986 to May 1986 (when he was first treated for pes planus and athlete's foot).  The AOJ should verify all periods of the appellant's active duty for training and inactive duty training.

Accordingly, the case is REMANDED for the following action:

1.  Ask the appellant to identify all treatment for his lower respiratory disorders, sinusitis, folliculitis, pes planus, and athlete's foot, and obtain all identified records.

2.  Ask the appellant to provide any evidence in his possession showing periods of active duty for training and inactive duty training with the Army Reserve from 1983 to 1992.

3.  If the appellant does not provide evidence that he was on active duty for training in March 1985 and from February 1986 to May 1986, then contact the service department and verify all periods of the appellant's periods of active duty for training and inactive duty training with the Army Reserve from 1983 to 1992.

4.  After the development in 1 through 3 is completed, schedule the appellant for a VA examination to determine the nature and severity of his lower respiratory disorder and sinusitis.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  

A complete history should be elicited directly from the appellant, and any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  The examiner is also asked to provide the following information:

a)  The examiner should opine on whether it is at least as likely as not that (i.e., to at least a 50 percent degree of probability) the restrictive lung disease is related to his period of active duty for training from August 1983 to February 1984, to include the in-service gas chamber training.  The examiner should note the July 1987 report of medical history which notes that the appellant had dyspnea due to exposure to the chemical chamber.

b)  The examiner should opine on whether it is at least as likely as not that (i.e., to at least a 50 percent degree of probability) that the appellant has current residuals of a pneumothorax and, if so, whether it is at least as likely as not that (i.e., to at least a 50 percent degree of probability) any current residuals of a pneumothorax are related to his period of active duty for training from August 1983 to February 1984, to include the in-service gas chamber training.

c)  The examiner should opine on whether it is at least as likely as not that (i.e., to at least a 50 percent degree of probability) that the appellant has a current disability manifested by post-inflammatory scarring of the right lower lobe and, if so, whether it is at least as likely as not that (i.e., to at least a 50 percent degree of probability) any current disability manifested by post-inflammatory scarring of the right lower lobe is related to his period of active duty for training from August 1983 to February 1984, to include in-service gas chamber training.

d)  For any other current lower respiratory disorder, the examiner should opine on whether it is at least as likely as not that (i.e., to at least a 50 percent degree of probability) the current lower respiratory disorder is related to his period of active duty for training from August 1983 to February 1984, to include in-service gas chamber training.

e)  The examiner should opine on whether it is at least as likely as not that (i.e., to at least a 50 percent degree of probability) that the appellant has chronic sinusitis and, if so, whether it is at least as likely as not that (i.e., to at least a 50 percent degree of probability) chronic sinusitis is related to his period of active duty for training from August 1983 to February 1984, to include in-service gas chamber training.

Clear rationales for the opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if a requested opinion cannot be provided without resorting to speculation, the examiner should so state and explain why an opinion cannot be provided without resorting to speculation.

5.  After the development in 1 through 3 is completed, schedule the appellant for a VA examination or examinations to determine the nature and severity of his folliculitis of the scalp, athlete's foot, and pes planus.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner or examiners.  

A complete history should be elicited directly from the appellant, and any tests and studies deemed necessary by the examiner or examiners should be conducted.  All findings should be reported in detail.  The examiner or examiners are also asked to provide the following information:

a)  An examiner should opine on whether it is at least as likely as not that (i.e., to at least a 50 percent degree of probability) that the appellant has a chronic skin disability involving the scalp and, if so, whether it is at least as likely as not that (i.e., to at least a 50 percent degree of probability) the chronic scalp skin disability is related to his purported periods of active duty for training in March 1985 and from February 1986 to May 1986.

b)  An examiner should opine on whether it is at least as likely as not that (i.e., to at least a 50 percent degree of probability) that the appellant has chronic athlete's foot and, if so, whether it is at least as likely as not that (i.e., to at least a 50 percent degree of probability) the chronic athlete's foot is related to his purported period of active duty for training from February 1986 to May 1986.

c)  An examiner should opine on whether it is at least as likely as not that (i.e., to at least a 50 percent degree of probability) that the current pes planus is related to wearing boots without arch supports during his periods of active duty for training and inactive duty training.

Clear rationales for the opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if a requested opinion cannot be provided without resorting to speculation, an examiner should so state and explain why an opinion cannot be provided without resorting to speculation.

6.  Thereafter, the AOJ should undertake any additional development deemed necessary based on the evidence of record and readjudicate the issues on appeal with consideration of all evidence of record.  If any benefit is not granted, the appellant should be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

